Citation Nr: 1104610	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from August 1969 to August 1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (the RO).  

In July 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for erectile 
dysfunction, claimed as secondary to prostate cancer and service 
connection for bowel impairment claimed as secondary to prostate 
cancer have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
the VA hearing transcript at page 10.  Therefore, the Board does 
not have jurisdiction over them, and they are REFERRED to 
the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  


The Veteran asserts his prostate cancer is caused by exposure to 
herbicides during service.  Specifically, the Veteran testified 
at the July 2010 VA hearing, that he was exposed to herbicides 
while assigned to guard duty at the perimeter of Royal Thai Air 
Bases in Nakhon Phanom and Udorn.  He also stated that the 
Veteran was exposed to herbicide residue on airplanes while 
serving as an aircraft mechanic.  See the July 2010 VA hearing 
transcript at pages 5 - 7 and 14.  

VA regulations provide that if a Veteran was exposed to a 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is 
no record of such disease during service:  chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

VA regulations provide that the term "herbicide agent" means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962; and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and it contaminant TCDD; cacodylic 
acid; and picloram.  38 C.F.R. § 3.307(a)(6) (2010).

Personnel records in the Veteran's VA claims file reflect that 
the Veteran served at the Royal Thai Air Bases in Nakhon Phanom 
and Udorn between October 1970 and October 1971.  

At the July 2010 VA hearing, the Veteran's representative noted 
that a May 2010 VA Compensation and Pension (C&P) Service 
Bulletin directs that the C&P Service has determined that there 
was significant use of herbicides on the fenced in perimeters of 
military bases in Thailand intended to eliminate vegetation and 
ground cover for base security purposes.  Evidence of this can be 
found in a declassified Vietnam era Department of Defense (DoD) 
document titled Project CHECO Southeast Asia Report: Base Defense 
in Thailand.  Therefore, when herbicide related claims from 
Veterans with Thailand service are received, RO personnel should 
now evaluate the treatment and personnel records to determine 
whether the Veteran's service activities involved duty on or near 
the perimeter of the military base where the Veteran was 
stationed.  Specifically, the report observes that some evidence 
that the herbicides used on the Thailand base perimeters may have 
been either tactical, procured from Vietnam, or a commercial 
variant of much greater strength and with the characteristics of 
tactical herbicides.  Therefore, C&P Service has determined that 
special consideration of herbicide exposure cases should be 
extended to those Veterans whose duties placed them on or near 
the perimeters of Thailand military bases.  This allows for 
presumptive service connection of the diseases associated with 
herbicide exposure.

Therefore, if the Veteran provides a lay statement that he was 
involved with perimeter security duty and there is additional 
credible evidence supporting this statement, then herbicide 
exposure can be acknowledged for this Veteran.

Evaluation and adjudication of the cases described above can now 
be conducted by RO personnel without input from the C&P Service 
Agent Orange Mailbox.  These instructions replace those provided 
in the August 2009 C&P service Bulletin.  If the available 
evidence does not show service along the base perimeter and does 
not otherwise indicate exposure to tactical herbicides, a 
memorandum for the record from M21-1MR IV.ii.2.C.10.q should be 
placed in the claims file and a request for information sent to 
the U.S. Army and Joint Services Records Research Center (JSRRC).

Given the evidence that the Veteran was stationed at Royal Thai 
Air Bases during the Vietnam era and his lay statements that he 
was assigned temporary guard duty at the perimeter of these 
bases, the Board concludes that further development is necessary 
concerning whether the Veteran was exposed to herbicides during 
his service.

Also, the Board notes that the Veteran's VA claims file contains 
no medical evidence concerning his current claim.  The Veteran 
testified that he was diagnosed with prostate cancer in 
approximately 2007.  See the VA hearing transcript at page 8.  
The Veteran also identified two private physicians who provide 
private treatment for his prostate cancer.  The Veteran's VA 
claims file is devoid of treatment records from these two 
physicians.  The duty to assist obligates VA to obtain these 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see 
also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant and 
adequately identified records).  

Accordingly, the case is REMANDED for the following action:


1.  After securing the necessary release 
from the Veteran, the AMC should attempt to 
obtain the Veteran's private treatment 
records concerning his prostate cancer 
claim.  Specifically, the AMC should 
attempt to obtain private treatment records 
from (1) R.S., M.D.in Edina, Minnesota, 
dated from 2005 to the present and (2) and 
D.O., M.D. in Edina, Minnesota dated from 
2005 to the present.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the Veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims folder.

2.  The AMC must take all steps necessary 
to determine whether the Veteran was 
exposed to herbicides during his service in 
Thailand as directed by the May 2010 VA C&P 
Service Bulletin in accordance with M21-1MR 
IV.ii.2.C.10.q.  All actions should be 
memorialized in the Veteran's VA claims 
file.  

3.  After the completion of above, IF it is 
found that the Veteran has been diagnosed 
with prostate cancer, but was NOT exposed 
to herbicides during his service, the AMC 
should schedule the Veteran for an 
appropriate VA examination to obtain an 
opinion addressing whether the Veteran's 
diagnosed prostate cancer is otherwise 
related to his service.  

The examination report must reflect that 
the Veteran's complete VA claims folder was 
reviewed.  All findings should be reported 
in detail.  The rationale for any opinions 
must be provided, including an accurate 
consideration of the Veteran's history of 
treatment during and after active duty 
service.

4.  The Veteran must be advised of the 
importance of reporting to any VA 
examinations deemed necessary in his case 
and of the possible adverse consequences, 
to include the denial of his claim, of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2010).

5.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



